Exhibit 10.18


PROMISSORY NOTE AND LOAN AGREEMENT




Amount of the Note: ________________________________


Date of the Note:  ____________, 2009


Payee: ____________________________________________




FOR VALUE RECEIVED, the undersigned, Gen2Media Corporation (the "Maker")
promises to pay to the order of the Payee, (“defined as the Payee or any Holder
in due course of this Note), at such place as the Payee may from time to time
designate to the Maker in writing, in legal tender of the United States, the
amount of the Note, upon the following terms:


1.           The Principal Amount of the Note shall be due and payable in full
on December 31, 2010.


2.           Monthly payments of interest only shall be made on this Note at the
rate of 12% per annum. The first payment shall be due and payable on the first
day of the first full month following execution hereof,  which shall include all
interest up to that date, and then on the 1st day of each month thereafter.


3.           If, at any time, any monies due hereunder are not paid when due, or
any other conditions hereof are not met, time being of the essence, Maker shall
be in default.  In such event, Payee shall have all rights and remedies
available to it under Florida law, and in the event that Payee is required to
take any legal action to collect upon, or otherwise enforce this Note, Maker
agrees to pay all costs of collection of this Note including a reasonable
attorney's fee, and all costs, expenses and attorney's fee for any retrial,
rehearing or appeals on failure to pay any principal, interest or other sums due
under this Note on the due date thereof.  In the event of default, this Note and
all sums due hereunder shall bear interest at the highest lawful rate of
interest permitted in the State of Florida from and after the date when such
sums are due.  The interest payable or agreed to be paid hereunder shall not
exceed the highest lawful rate of interest permitted in the state of Florida,
and if, inadvertently, there is such excess sum, it shall be applied to reduce
the Principal Amount.


5.           This Note shall be construed and enforced according to the laws of
Florida. This Note may not be changed orally, but only by an agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.


6.           Payee hereby agrees to loan the sum
of  ____________________________ under the terms and conditions of this
Agreement, and agrees to terms and conditions set forth herein. Payee represents
to Maker that he or she is an accredited investor, as that term is defined under
applicable laws, is fully aware of the risks associated with the loan that is
being made hereby, and has had full and ample opportunity to review any and all
pertinent financial and operational information relative to Maker, including all
SEC filings or other documents, and has had the opportunity to seek and obtain
any and all legal or financial advice or counsel relative to the making of this
type of loan. All payments due hereunder shall be made to Payee at the following
address:




_____________________________________


_____________________________________


_____________________________________


 
 “Maker”   
 
Gen2Media Corp.
 
    “Payee”  
/s/ Thomas Moreland
   
/s/
 
Thomas Moreland, CFO
   
Name 
 
 
   
Title
 
